J-S18038-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                 Appellee                  :
                                           :
                 v.                        :
                                           :
NATHAN LEE PHELPS,                         :
                                           :
                 Appellant                 :   No. 1339 MDA 2015

                Appeal from the PCRA Order July 16, 2015,
              in the Court of Common Pleas of Berks County,
           Criminal Division, at No(s): CP-06-CR-0003939-2003

BEFORE:    BOWES, LAZARUS, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY STRASSBURGER, J.:                      FILED MAY 09, 2016

     Nathan Lee Phelps (Appellant) appeals from the order entered July 16,

2015, dismissing his serial petition filed pursuant to the Post Conviction

Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

            Generally, a PCRA petition must be filed within one year
     from the date a judgment becomes final. There are three
     exceptions to this time requirement: (1) interference by
     government officials in the presentation of the claim; (2) newly
     discovered facts; and (3) an after-recognized constitutional
     right. When a petitioner alleges and proves that one of these
     exceptions is met, the petition will be considered timely. A PCRA
     petition invoking one of these exceptions must be filed within 60
     days of the date the claims could have been presented. The
     timeliness requirements of the PCRA are jurisdictional in nature
     and, accordingly, a PCRA court cannot hear untimely petitions.

Commonwealth v. Brandon, 51 A.3d 231, 233-34 (Pa. Super. 2012)

(citations and quotation marks omitted).




*Retired Senior Judge assigned to the Superior Court.
J-S18038-16


      Appellant’s judgment of sentence became final in September 2005,

upon expiration of the time in which Appellant could petition our Supreme

Court for allowance of appeal.1    See 42 Pa.C.S. § 9545(b)(3); Pa.R.A.P.

1113(a). Appellant’s petition was filed years after his judgment of sentence

became final; thus, it is patently untimely.       The PCRA court had no

jurisdiction to entertain Appellant’s petition unless he pled and offered proof

of one or more of the three statutory exceptions to the time bar. See 42

Pa.C.S. § 9545(b)(1).    Appellant failed to do so. 2   Accordingly, he is not

entitled to relief.




1
 This Court affirmed Appellant’s judgment of sentence on August 5, 2005.
Commonwealth v. Phelps, 885 A.2d 581 (Pa. Super. 2005).
2
   In his counseled, amended petition, Appellant alleged that his sentence is
illegal because it included consecutive sentences for certain offenses which
should have merged for sentencing purposes. With regard to timeliness,
Appellant alleged that legality-of-sentence claims can never be waived and
that the lower court has inherent power to correct patent errors even in the
absence of traditional jurisdiction. We observe that, “[a]lthough legality of
sentence is always subject to review within the PCRA, claims must still first
satisfy the PCRA’s time limits or one of the exceptions thereto.”
Commonwealth v. Fowler, 930 A.2d 586, 592 (Pa. Super. 2007).
Moreover, “when the one-year filing deadline of section 9545 has expired,
and no statutory exception has been pled or proven, a PCRA court cannot
invoke inherent jurisdiction to correct orders, judgments and decrees, even
if the error is patent and obvious.” Commonwealth v. Jackson, 30 A.3d
516, 523 (Pa. Super. 2011).


                                     -2-
J-S18038-16


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2016




                          -3-